Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.
 
Response to Arguments
	Applicant’s amendment recites a practical application and a computer based improvement as the use of an IP address to identify a user is a practical way of identifying a user and using an IP address is necessarily a solution based on the internet and therefore not abstract. 
	Applicant’s amendments to claims 6, 14, and 20 render the 112 rejection moot and those rejections are withdrawn. 
	With respect to the art rejection, applicant argues that the references do not disclose “determining, based on an indication that the first user abandoned the prior shopping session, one or more items stored in a second online shopping cart of the prior shopping session that are available via the first shopping channel.”  In particular, applicant argues that Miller or Canada do not disclose first and second shopping channels.  Secondly, applicant argues that Miller and Canada do not disclose “based on an indication that the first user abandoned the prior shopping session.”  Finally, applicant argues that the references do not teach “one or more items” in the first place. 
	The examiner disagrees.  Addressing the one or more items first, Miller on page 2 discloses “skirts” as an example.  It follows with other items added into a shopping cart.  Therefore, Miller discloses items in a shopping cart.  
With respect to the first and second shopping channels argument, the examiner notes that applicant does not provide any particular definition for what constitutes a “shopping channel” in applicant’s specification.  Instead, at paragraph 44, applicant provides some examples of different channels.  The examiner, under BRI, submits that shopping on a tablet and a PC are different channels, particularly given Miller’s disclosure regarding multiple devices and shopping via those multiple devices (see e.g. Mr. O’Neil’s and ModCloth’s paragraphs).   
With respect to the argument regarding cart abandonment, applicant’s specification at paragraph 82 provides an example of how to detect cart abandonment through “stop using computing device.”  As Miller discloses the stopping the usage of one device, e.g. the tablet, and resuming using a PC, that would constitute an indication that the user abandoned the prior shopping session.  Thus, Miller discloses the limitation.  
	The examiner believes that he understands where applicant is attempting to go with the claims and would welcome an interview to work through language that would better reflect applicant’s intent and with regard to the claims to distinguish them from the prior art.  As such, although this action may properly be made final, see MPEP 706.07(b), the examiner is choosing to make this action non-final in order to facilitate moving the claims toward allowance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 9, 11-12, 15, 17-18 are rejected under 35 USC 103 as being unpatentable over New York Times: Retailers Try to Adapt to Device-Hopping Shoppers, Claire Cain Miller and Stephanie Clifford, Dec. 21, 2012 (hereafter Miller) in view of What an IP Address Can Reveal About You, Technology Analysis Branch of the Office of the Privacy Commissioner of Canada, May 2013, hereafter (Canada). 

1.   A method comprising: 
receiving, by a device, a request to initiate a first shopping session associated with a first shopping channel; (Miller discloses a person who initiates a first shopping session on an IPAD)
receiving a user identity indicating a user associated with the first shopping session; (Miller discloses logging into the IPAD for the retailer account)
determining, based on the user identity, a prior shopping session associated with a second shopping channel different from the first shopping channel; and (Miller discloses a persistent cart when completing the purchase on the laptop)
determining, based on an indication that the first user abandoned the prior shopping session, one or more items stored in a second online shopping cart of the prior shopping session that are available via the first shopping channel; (Miller discloses a detection that a user has abandoned the prior shopping session see, generally the paragraphs describing Mr. O’Neil’s browsing on tablets and finishing the purchase on a PC; Miller discloses an abandonment of the “tablet cart” and restarting a new shopping session on the PC with the PC cart) 
automatically adding, to a first online shopping cart of the first shopping session, the one or more items.  (Miller discloses that the item stored from the prior session is added after login during on the other device)

Although Miller does not disclose determining, based on an Internet Protocol (IP) address associated with the first device, a user identity; and the prior shopping session is associated with the IP address.  However, as shown in Canada, the use of an IP address is often utilized to identify an individual user.  Thus it would have been obvious to utilize a well-known method of identifying a user using an IP address to obtain predictable results under KSR.   

Claims 9 and 15 are rejected under a similar rationale

3.   The method of claim 1, wherein the prior shopping session is associated with a second device different from the first device.  (Miller discloses using two different devices to shop)

Claims 11 and 17 are rejected under a similar rationale

4.   The method of claim 1, wherein the one or more items comprises one or more of a product or a service.  (Miller discloses products) 

Claims 12 and 18 are rejected under a similar rationale.

As to claims 6, 14, 20: 
6.   The method of claim 1, wherein: the first shopping channel is associated with one or more of a first retail location, or a first telephone sales service; and 
the second shopping channel is associated one or more of a second retail location, or a second telephone sales service. 
The examiner notes that it is well-known that stores have multiple retail locations. For example, Target, Macy’s, Gap, Walmart, Kohl’s, J. Crew, mentioned in Miller, all have multiple retail locations and thus are associated with retail locations. 

Claims 14 and 20 are similarly analyzed. 

7.   The method of claim 1, wherein the determining, based on the user identity, of the prior shopping session comprises determining that the prior shopping session is associated with one or more of: the same user identity, or a different user identity indicating the same user.  (Miller discloses determining that the shopper is the same person based on the login ID)

8.   The method of claim 1, wherein the determining, based on the user identity, of the prior shopping session comprises: 
determining a relation between the first user and a second user associated with the prior shopping session; and (Miller discloses determining that the shopper is the same person based on the login ID)
associating the prior shopping session with the user based on the determining of the relation between the first user and the second user. (Miller discloses determining that the shopper is the same person based on the login ID and provides the saved cart)


Claims 2, 10, and 16 are rejected under 35 USC 103 as being unpatentable over Miller and Canada in view of US 2011/0184834, Perrochon et al. (hereafter Perrochon)

Miller/Canada does not disclose:
2.   The method of claim 1, wherein the first shopping channel comprises a first website and wherein the second shopping channel comprises a second website different from the first website.  

However, Perrochon discloses a system that spans multiple websites and multiple retailers, see e.g. ¶6.  It would have been obvious to modify the teachings of Miller/Canada to include a system that utilizes multiple websites and retailers for the purposes of providing a checkout process that is more convenient and alleviates customer concerns as taught by Perrochon (¶6).

Claims 10 and 16 are rejected under a similar rationale

Claims 5, 13, 19 are rejected under 35 USC 103 as being unpatentable over Miller and Canada in view of US 2012/0095879, Wijaya et al. (hereafter Wijaya)

Miller/Canada does not disclose:
5.   The method of claim 1, wherein the determining the one or more items comprises: 
determining that a first item stored in the second online shopping cart of the prior shopping session is not available via the first shopping channel; and
determining that a second item equivalent to the first item is available via the first shopping channel, wherein the one or more items comprise the second item.

Wijaya (abstract) discloses determining that an item is unavailable in a shopping cart and automatically substituting it for another item.  It would have been obvious to modify the teachings of Miller/Canada to include a system that provides automatic substitutions for the purposes of optimizing efficiency and customer satisfaction as taught by Wijaya (¶3). 

Claims 13 and 19 are rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684